 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       FRANKIE REIS VIEIRA,                            No. 2:18-cv-0955 DB
12                        Plaintiff,
13             v.                                       ORDER
14       ANDREW SAUL, Commissioner of Social
         Security, 1
15

16                        Defendant.
17

18            This social security action was submitted to the court without oral argument for ruling on

19   plaintiff’s motion for summary judgment and defendant’s cross-motion for summary judgment. 2

20   Plaintiff’s motion argues that the ALJ’s treatment of the medical opinion evidence, lay testimony,

21   and Vocational Expert testimony constituted error.

22   ////

23

24   1
       Andrew Saul became the Commissioner of the Social Security Administration on June 17, 2019.
     See https://www.ssa.gov/agency/commissioner.html (last visited by the court on July 30, 2019).
25   Accordingly, Andrew Saul is substituted in as the defendant in this action. See 42 U.S.C. §
26   405(g) (referring to the “Commissioner’s Answer”); 20 C.F.R. § 422.210(d) (“the person holding
     the Office of the Commissioner shall, in his official capacity, be the proper defendant”).
27
     2
       Both parties have previously consented to Magistrate Judge jurisdiction in this action pursuant
28   to 28 U.S.C. § 636(c). (See ECF Nos. 8 & 9.)
                                                     1
 1          For the reasons explained below, plaintiff’s motion is granted, the decision of the

 2   Commissioner of Social Security (“Commissioner”) is reversed, and the matter is remanded for

 3   the payment of benefits.

 4                                  PROCEDURAL BACKGROUND

 5          On December 10, 2010, plaintiff filed applications for Disability Insurance Benefits

 6   (“DIB”) under Title II of the Social Security Act (“the Act”) and for Supplemental Security

 7   Income (“SSI”) under Title XVI of the Act alleging disability beginning on January 14, 2008.

 8   (Transcript (“Tr.”) at 428-43.) Plaintiff’s alleged impairments included bipolar disorder, ADHD,

 9   right torn rotator cuff, and right arm numbness. (Id. at 475.) Plaintiff’s applications were denied

10   initially, (id. at 279-83), upon reconsideration, (id. at 285-90), and later by an Administrative Law

11   Judge. (Id. at 245-64.)

12          However, on February 28, 2014, the Appeal Council vacated the ALJ’s decision and

13   remanded the matter to the ALJ for further proceedings. (Id. at 271-74.) After further

14   proceedings the ALJ issued another decision on February 18, 2015, again finding that plaintiff

15   was not disabled. (Id. at 39.) On May 29, 2015, the Appeals Council denied plaintiff’s request

16   for review of the ALJ’s February 18, 2015 decision. (Id. at 5-7.)

17          Plaintiff sought judicial review pursuant to 42 U.S.C. § 405(g) by filing a complaint in

18   this court on August 7, 2015. (Id. at 1658.) On March 8, 2017, the court reversed the decision of

19   the Commissioner and again remanded the matter for further proceedings. (Id. at 1670.) Yet

20   another hearing was held before an ALJ on October 16, 2017. (Id. at 1508-36.) Plaintiff was

21   represented by an attorney and testified at the administrative hearing. (Id. at 1508-13.)

22          In a decision issued on February 2, 2018, the ALJ again found that plaintiff was not

23   disabled. (Id. at 1477.) The ALJ entered the following findings:

24                  1. The claimant meets the insured status requirements of the Social
                    Security Act through December 31, 2012.
25
                    2. The claimant has not engaged in substantial gainful activity
26                  since January 14, 2008, the alleged onset date (20 CFR 404.1571 et
                    seq., and 416.971 et seq.).
27
                    3. The claimant has the following severe impairments: major
28                  depression, alcohol abuse disorder in remission, cannabis abuse
                                                      2
 1          disorder, bipolar disorder, borderline intellectual functioning,
            attention deficit hyperactivity disorder, cervical spine stenosis
 2          status post surgery with residual degenerative disk disease at the C3
            and C4 levels, status post bilateral posterior cervical
 3          foraminotomies at the C5-6 level, right shoulder arthritis, and
            bilateral carpal tunnel syndrome (20 CFR 404.1520(c) and
 4          416.920(c)).[]

 5          4. The claimant does not have an impairment or combination of
            impairments that meets or medically equals the severity of one of
 6          the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1
            (20 CFR 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925
 7          and 416.926).

 8          5. After careful consideration of the entire record, the undersigned
            finds that the claimant has the residual functional capacity to
 9          perform light work as defined in 20 CFR 404.1567(b) and
            416.967(b). The claimant can lift, carry, push and pull 20 pounds
10          occasionally and 10 pounds frequently. The claimant can stand
            and/or walk, with normal breaks, for 6 hours in an 8-hour workday.
11          The claimant can sit, with normal breaks, for 6-hours in an 8-hour
            workday. The claimant can never climb ladders, ropes, or
12          scaffolds. The claimant can frequently kneel, crouch, bend, and can
            frequently climb ramps and stairs. The claimant can occasionally
13          crawl. The claimant can frequently perform fingering, fine and
            gross manipulation with the bilateral upper extremities. The
14          claimant can perform simple, repetitive, routine-type tasks. The
            claimant can frequently interact with supervisors, co-workers, and
15          the public. The claimant can maintain concentration, persistence,
            and pace for simple, repetitive, and routine tasks.
16
            6. The claimant is unable to perform any past relevant work prior
17          to May 10, 2016 (20 CFR 404.1565 and 416.965).

18          7. The claimant was born [in] 1968, and was 39 years old, which is
            defined as a younger individual age 18-49, on the alleged disability
19          onset date (20 CFR 404.1563 and 416.963).

20          8. The claimant has a limited education and is able to communicate
            in English (20 CFR 404.1564 and 416.964).
21
            9. Transferability of job skills is not material to the determination of
22          disability because using the Medical-Vocational Rules as a
            framework supports a finding that the claimant is “not disabled”
23          whether or not the claimant has transferable job skills (See SSR 82-
            41 and 20 CFR Part 404, Subpart P, Appendix 2).
24
            10. Considering the claimant’s age, education, work experience, and
25          residual functional capacity, there were jobs that existed in
            significant numbers in the national economy that the claimant could
26          perform prior to May 10, 2016 (20 CFR 404.1569, 404.1569(a),
            416.969, and 416.969(a)).
27

28   ////
                                                3
 1                  11. As of May 10, 2016, the claimant had the additional severe
                    impairment of lumbar spondylosis with possible radiculopathy and
 2                  myalgia. (20 CFR 404.1520(c) and 416.920(c)).[]

 3                  12. As of May 10, 2016, the claimant does not have an impairment
                    or combination of impairments that meets or medically equals the
 4                  severity of one of the listed impairments in 20 CFR Part 404, Subpart
                    P, Appendix 1 (20 CFR 404.1520(d), 404.1525, 404.1526,
 5                  416.920(d), 416.925 and 416.926).

 6                  13. After careful consideration of the entire record, as of May 10,
                    2016, the undersigned finds that the claimant has the residual
 7                  functional capacity to perform sedentary work as defined in 20 CFR
                    404.1567(b) and 416.967(b). The claimant can lift, carry, push and
 8                  pull 10 pounds occasionally and 5 pounds frequently. The claimant
                    can stand and/or walk, with (sic) for 6 hours in an 8-hour workday,
 9                  with the ability to break every 2 hours to change position at his
                    workstation in addition to his normal breaks. The claimant can sit
10                  for 6 hours in an 8-hour workday, with the ability to break every 2
                    hours to change position at his workstation in addition to his normal
11                  breaks. The claimant would not be off task. The claimant can never
                    climb ladders, ropes, or scaffolds. The claimant can frequently
12                  kneel, crouch, bend, and can frequently climb ramps and stairs. The
                    claimant can occasionally crawl. The claimant can frequently
13                  perform fingering, fine and gross manipulation with the bilateral
                    upper extremities. The claimant can perform simple, repetitive,
14                  routine-type tasks. The claimant can frequently interact with
                    supervisors, co-workers, and the public. The claimant can maintain
15                  concentration, persistence, and pace for simple, repetitive, and
                    routine tasks.
16
                    14. As of May 10, 2016, the claimant is unable to perform any past
17                  relevant work (20 CFR 404.1565 and 416.965).

18                  15. Considering the claimant’s age, education, work experience, and
                    residual functional capacity as of May 10, 2016, there are jobs that
19                  exist in significant numbers in the national economy that the claimant
                    can perform (20 CFR 404.1569, 404.1569(a), 416.969, and
20                  416.969(a)).

21                  16. The claimant has not been under a disability, as defined in the
                    Social Security Act, from January 14, 2008, through the date of this
22                  decision (20 CFR 404.1520(g) and 416.920(g)).

23   (Id. at 1447-76.)

24          After the Appeals Council failed to act on plaintiff’s request for review within 60 days,

25   the ALJ’s decision became final, and plaintiff sought judicial review pursuant to 42 U.S.C. §

26   405(g) by filing the complaint in this action on April 18, 2018. (ECF No. 1.)

27   ////

28   ////
                                                       4
 1                                         LEGAL STANDARD

 2          “The district court reviews the Commissioner’s final decision for substantial evidence,

 3   and the Commissioner’s decision will be disturbed only if it is not supported by substantial

 4   evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153, 1158-59 (9th Cir. 2012).

 5   Substantial evidence is such relevant evidence as a reasonable mind might accept as adequate to

 6   support a conclusion. Osenbrock v. Apfel, 240 F.3d 1157, 1162 (9th Cir. 2001); Sandgathe v.

 7   Chater, 108 F.3d 978, 980 (9th Cir. 1997).

 8          “[A] reviewing court must consider the entire record as a whole and may not affirm

 9   simply by isolating a ‘specific quantum of supporting evidence.’” Robbins v. Soc. Sec. Admin.,

10   466 F.3d 880, 882 (9th Cir. 2006) (quoting Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir.

11   1989)). If, however, “the record considered as a whole can reasonably support either affirming or

12   reversing the Commissioner’s decision, we must affirm.” McCartey v. Massanari, 298 F.3d

13   1072, 1075 (9th Cir. 2002).

14          A five-step evaluation process is used to determine whether a claimant is disabled. 20

15   C.F.R. § 404.1520; see also Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007). The five-step

16   process has been summarized as follows:

17                  Step one: Is the claimant engaging in substantial gainful activity? If
                    so, the claimant is found not disabled. If not, proceed to step two.
18
                    Step two: Does the claimant have a “severe” impairment? If so,
19                  proceed to step three. If not, then a finding of not disabled is
                    appropriate.
20
                    Step three: Does the claimant’s impairment or combination of
21                  impairments meet or equal an impairment listed in 20 C.F.R., Pt. 404,
                    Subpt. P, App. 1? If so, the claimant is automatically determined
22                  disabled. If not, proceed to step four.
23                  Step four: Is the claimant capable of performing his past work? If
                    so, the claimant is not disabled. If not, proceed to step five.
24
                    Step five: Does the claimant have the residual functional capacity to
25                  perform any other work? If so, the claimant is not disabled. If not,
                    the claimant is disabled.
26

27   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).

28   ////
                                                       5
 1            The claimant bears the burden of proof in the first four steps of the sequential evaluation

 2   process. Bowen v. Yuckert, 482 U.S. 137, 146 n. 5 (1987). The Commissioner bears the burden

 3   if the sequential evaluation process proceeds to step five. Id.; Tackett v. Apfel, 180 F.3d 1094,

 4   1098 (9th Cir. 1999).

 5                                             APPLICATION

 6            Plaintiff’s pending motion argues that the ALJ committed the following three principal

 7   errors: (1) the ALJ’s treatment of the medical opinion evidence constituted error; (2) the ALJ’s

 8   treatment of subjective lay witness testimony constituted error; and (3) the ALJ’s step-five

 9   finding was not supported by substantial evidence. (Pl.’s MSJ (ECF No. 19) at 23-32. 3)

10       I.      Medical Opinion Evidence

11            The weight to be given to medical opinions in Social Security disability cases depends in

12   part on whether the opinions are proffered by treating, examining, or nonexamining health

13   professionals. Lester, 81 F.3d at 830; Fair v. Bowen, 885 F.2d 597, 604 (9th Cir. 1989). “As a

14   general rule, more weight should be given to the opinion of a treating source than to the opinion

15   of doctors who do not treat the claimant[.]” Lester, 81 F.3d at 830. This is so because a treating

16   doctor is employed to cure and has a greater opportunity to know and observe the patient as an

17   individual. Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir. 1996); Bates v. Sullivan, 894 F.2d

18   1059, 1063 (9th Cir. 1990).

19            The uncontradicted opinion of a treating or examining physician may be rejected only for

20   clear and convincing reasons, while the opinion of a treating or examining physician that is

21   controverted by another doctor may be rejected only for specific and legitimate reasons supported

22   by substantial evidence in the record. Lester, 81 F.3d at 830-31. “The opinion of a nonexamining

23   physician cannot by itself constitute substantial evidence that justifies the rejection of the opinion

24   of either an examining physician or a treating physician.” (Id. at 831.) Finally, although a

25   treating physician’s opinion is generally entitled to significant weight, “‘[t]he ALJ need not

26   accept the opinion of any physician, including a treating physician, if that opinion is brief,

27
     3
      Page number citations such as this one are to the page number reflected on the court’s CM/ECF
28   system and not to page numbers assigned by the parties.
                                                       6
 1   conclusory, and inadequately supported by clinical findings.’” Chaudhry v. Astrue, 688 F.3d 661,

 2   671 (9th Cir. 2012) (quoting Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1228 (9th Cir.

 3   2009)).

 4             A.     Barbara McGlynn (nèe Nolet), ARNP

 5             Plaintiff challenges the ALJ’s treatment of the opinion offered by Nurse Practitioner

 6   Barbara McGlynn (nèe Nolet). (Pl.’s MSJ (ECF No. 19) at 24-25.) In remanding this matter

 7   previously, the court found that the ALJ failed to address Nurse Practitioner McGlynn’s August

 8   24, 2010 opinion. (Tr. at 1668.) On remand, the ALJ acknowledged McGlynn’s opinion stating:

 9                    The claimant’s treating nurse practitioner, Barbara McGlynn, ARNP,
                      opined consistently with treatment records that the claimant’s
10                    condition would preclude work, noting her opinion was largely based
                      on the claimant’s continued alcohol use. She said he requires
11                    sustained abstinence from such use. Ms. McGlynn, however, is not
                      an acceptable medical source under the Regulations. However, the
12                    Regulations require consideration of such opinions and provide
                      detailed rules for such an evaluation. Areas we consider are: the
13                    examining and treatment relationship, length and frequency of the
                      treatment relationship, the nature and extent of the treatment
14                    relationship, supportability, i.e. the degree to which the acceptable
                      medical source presents an explanation and relevant evidence to
15                    support an opinion, particularly medical signs and laboratory
                      findings, the consistency of the opinion with the record as a whole,
16                    specialization of the treating source, and any other relevant factors
                      (SSR 06-03p, 20 CFR 404.1527(d)).
17
                      Ms. McGlynn has a long term and consistent treatment history with
18                    the claimant and indicated that the claimant’s polysubstance use
                      exacerbated his psychiatric symptoms, causing behavioral outbursts,
19                    fighting with family, significant others, and the police. However, the
                      undersigned notes that disability opinions, such as those provided by
20                    Ms. McGlynn, are reserved for the Commissioner. These issues must
                      be determined by the Administration Social Security Ruling 96-5p.
21

22   (Id. at 1467.)

23             The ALJ discussed Nurse Practitioner McGlynn’s (nèe Nolet) opinion later in the

24   decision, stating:

25                    The undersigned notes that, on an August 2010 Welfare-To-Work
                      Exemption Request Form Barbara Nolet, PMHNP, opined that the
26                    claimant was severely disabled in his functional capacity to engage
                      in training, education or work due to deficits in focus, concentration,
27                    an ability to complete tasks, impulsivity, irritability, anger outbursts,
                      moodiness, and insomnia. The undersigned notes, however, that
28                    disability opinions, such as those provided by Ms. Nolet, are reserved
                                                          7
 1                  for the Commissioner. These issues must be determined by the
                    Administration.      In addition, Ms. Nolet’s conclusions are
 2                  inconsistent with the medical evidence of record as a whole including
                    opinions made by medical consultants employed by the state,
 3                  demonstrating that the claimant has no more than moderate
                    psychological limitations.
 4

 5   (Id. at 1468-69.)

 6          Although the ALJ’s decision acknowledged McGlynn’s opinion the ALJ does not address

 7   what weight was afforded the opinion or any of the specific opined limitations. 4 With respect to

 8   the ALJ’s vague and conclusory assertion that disability opinions are reserved for the

 9   Commissioner, that is not a basis to reject an opinion. See Ghanim v. Colvin, 763 F.3d 1154,

10   1161 (9th Cir. 2014) (“an ALJ may not simply reject a treating physician’s opinions on the

11   ultimate issue of disability”); Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014) (“In

12   disability benefits cases . . . physicians may render medical, clinical opinions, or they may render

13   opinions on the ultimate issue of disability—the claimant’s ability to perform work.”); Hill v.

14   Astrue, 698 F.3d 1153, 1160 (9th Cir. 2012) (“Dr. Johnson’s statement that Hill would be

15   ‘unlikely’ to work full time was not a conclusory statement like those described in 20 C.F.R. §

16   404.1527(d)(1), but instead an assessment, based on objective medical evidence, of Hill’s

17   likelihood of being able to sustain full time employment given the many medical and mental

18   impairments Hill faces and her inability to afford treatment for those conditions.”).

19          Moreover, “an ALJ errs when he rejects a medical opinion or assigns it little weight while

20   doing nothing more than ignoring it, asserting without explanation that another medical opinion is

21   more persuasive, or criticizing it with boilerplate language that fails to offer a substantive basis

22   for his conclusion.” Garrison, 759 F.3d at 1012-13; see also Embrey v. Bowen, 849 F.2d 418,

23   421-22 (9th Cir. 1988) (“To say that medical opinions are not supported by sufficient objective

24   findings or are contrary to the preponderant conclusions mandated by the objective findings does

25   not achieve the level of specificity . . . required, even when the objective factors are listed

26
     4
27    Defendant argues that the ALJ afforded McGlynn’s opinion, “great weight.” (Def.’s MSJ (ECF
     No. 22) at 23.) Defendant, however, cites to the ALJ’s prior February 18, 2015 opinion, not the
28   February 2, 2018 opinion at issue here.
                                                      8
 1   seriatim. The ALJ must do more than offer his conclusions. He must set forth his own

 2   interpretations and explain why they, rather than the doctors’, are correct.”).

 3           Accordingly, the court finds that the ALJ’s treatment of Nurse Practitioner McGlynn’s

 4   opinion, yet again, constituted error. 5

 5   II.     Lay Witness Testimony

 6           Plaintiff also challenges the ALJ’s treatment of plaintiff’s subjective testimony and the lay

 7   witness testimony. 6 (Pl.’s MSJ (ECF No. 19) at 27-30.) The Ninth Circuit has summarized the

 8   ALJ’s task with respect to assessing a claimant’s credibility as follows:

 9                   To determine whether a claimant’s testimony regarding subjective
                     pain or symptoms is credible, an ALJ must engage in a two-step
10                   analysis. First, the ALJ must determine whether the claimant has
                     presented objective medical evidence of an underlying impairment
11                   which could reasonably be expected to produce the pain or other
                     symptoms alleged. The claimant, however, need not show that her
12                   impairment could reasonably be expected to cause the severity of the
                     symptom she has alleged; she need only show that it could
13                   reasonably have caused some degree of the symptom. Thus, the ALJ
                     may not reject subjective symptom testimony . . . simply because
14                   there is no showing that the impairment can reasonably produce the
                     degree of symptom alleged.
15
                     Second, if the claimant meets this first test, and there is no evidence
16                   of malingering, the ALJ can reject the claimant’s testimony about the
                     severity of her symptoms only by offering specific, clear and
17                   convincing reasons for doing so[.]
18   Lingenfelter v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir. 2007) (citations and quotation marks

19   omitted). “The clear and convincing standard is the most demanding required in Social Security

20   cases.” Moore v. Commissioner of Social Sec. Admin., 278 F.3d 920, 924 (9th Cir. 2002). “At

21   the same time, the ALJ is not required to believe every allegation of disabling pain, or else

22   ////

23

24   5
      Plaintiff argues that because Nurse Practitioner McGlynn worked directly under the supervision
     of an acceptable medical source, Nurse Practitioner McGlynn should have been considered an
25   acceptable medical source whose opinion could only be rejected for clear and convincing, or
26   specific and legitimate, reasons. (Pl.’s MSJ (ECF No. 19) at 25.) The ALJ’s treatment of
     McGlynn’s opinion, however, failed to satisfy an applicable standard.
27
     6
      The court would normally address plaintiff’s testimony separately from lay witness testimony.
28   However, the ALJ discussed the these items singularly and the court will do the same.
                                                      9
 1   disability benefits would be available for the asking[.]” Molina v. Astrue, 674 F.3d 1104, 1112

 2   (9th Cir. 2012).

 3          “The ALJ must specifically identify what testimony is credible and what testimony

 4   undermines the claimant’s complaints.” 7 Valentine v. Commissioner Social Sec. Admin., 574

 5   F.3d 685, 693 (9th Cir. 2009) (quoting Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595,

 6   599 (9th Cir. 1999)). In weighing a claimant’s credibility, an ALJ may consider, among other

 7   things, the “[claimant’s] reputation for truthfulness, inconsistencies either in [claimant’s]

 8   testimony or between [her] testimony and [her] conduct, [claimant’s] daily activities, [her] work

 9   record, and testimony from physicians and third parties concerning the nature, severity, and effect

10   of the symptoms of which [claimant] complains.” Thomas v. Barnhart, 278 F.3d 947, 958-59

11   (9th Cir. 2002) (modification in original) (quoting Light v. Soc. Sec. Admin., 119 F.3d 789, 792

12   (9th Cir. 1997)). If the ALJ’s credibility finding is supported by substantial evidence in the

13   record, the court “may not engage in second-guessing.” Id.

14          Moreover, the testimony of lay witnesses, including family members and friends,

15   reflecting their own observations of how the claimant’s impairments affect his activities must be

16   considered and discussed by the ALJ. Robbins, 466 F.3d at 885; Smolen, 80 F.3d at 1288;

17   Sprague v. Bowen, 812 F.2d 1226, 1232 (9th Cir. 1987). Persons who see the claimant on a daily

18   basis are competent to testify as to their observations. Regennitter, 166 F.3d at 1298; Dodrill v.

19   Shalala, 12 F.3d 915, 918-19 (9th Cir. 1993). If the ALJ chooses to reject or discount the

20   testimony of a lay witness, he or she must give reasons germane to each particular witness in

21   doing so. Regennitter, 166 F.3d at 1298; Dodrill, 12 F.3d at 919.

22          The mere fact that a lay witness is a relative of the claimant cannot be a ground for

23   rejecting the witness’s testimony. Regennitter, 166 F.3d at 1298; Smolen, 80 F.3d at 1289.

24
     7
       In March 2016, Social Security Ruling (“SSR”) 16-3p went into effect. “This ruling makes
25   clear what our precedent already required: that assessments of an individual’s testimony by an
26   ALJ are designed to ‘evaluate the intensity and persistence of symptoms after the ALJ finds that
     the individual has a medically determinable impairment(s) that could reasonably be expected to
27   produce those symptoms,’ and not to delve into wide-ranging scrutiny of the claimant’s character
     and apparent truthfulness.” Trevizo v. Berryhill, 871 F.3d 664, 679 (9th Cir. 2017) (quoting SSR
28   16-3p) (alterations omitted).
                                                      10
 1   “[T]he reasons ‘germane to each witness’ must be specific.” Bruce v. Astrue, 557 F.3d 1113,

 2   1115 (9th Cir. 2009) (quoting Stout v. Comm’r, 454 F.3d 1050, 1054 (9th Cir. 2006)). However,

 3   the ALJ may cite the same reasons for rejecting plaintiff’s statements to reject third-party

 4   statements where the statements are similar. See Valentine, 574 F.3d at 694 (approving rejection

 5   of a third-party family member’s testimony, which was similar to the claimant’s, for the same

 6   reasons given for rejection of the claimant’s complaints).

 7          Here, the ALJ first recounted the lengthy testimony offered by plaintiff and plaintiff’s

 8   mother, stating:

 9                  The claimant alleges disability due in part to neck and shoulder
                    problems as well as to depression and attention deficit hyperactivity
10                  disorder. Regarding depression, he said he experiences emotional
                    breakdowns, anger, and irritability, and is unable to get along with
11                  people. He reported that as a result of attention deficit hyperactivity
                    disorder, he experiences a racing mind which medication has not
12                  helped. He has always had these problems but they have worsened
                    over the years. He alleges he is not able to concentrate or remember
13                  well which interferes with his ability to do more than simple tasks
                    and even then, he said he becomes easily sidetracked. He can make
14                  simple meals, and do some household chores such as vacuuming,
                    laundry, and dishes, but gets sidetracked or bored and does not finish
15                  tasks. He has difficulty following both written and spoken
                    instructions alleging he cannot retain such information. He tried
16                  twice to obtain his GED and failed. Mostly, the claimant indicates
                    he has difficulty getting along with others. He is angry and irritable
17                  and fights with his mother, step-father, girlfriends, uncle, and friends
                    in general. He has gotten into fights with bosses and coworkers.
18
                    At the hearing held on September 17, 2012, the claimant alleged his
19                  neck and bilateral upper extremity symptoms including
                    radiculopathy of the right upper extremity and pain down the right
20                  side of his neck worsened since the prior decision requiring
                    multilevel surgery which did not provide sustained relief of his
21                  symptoms. He has neck spasms and numbness in his right fingers
                    and hand. He has trouble fingering and holding onto things. He has
22                  more pain and numbness in the right dominant upper extremity. He
                    takes Ibuprofen and Baclofen for his pain and spasms. He has
23                  difficulty sleeping due to neck pain and experiences fatigue, low
                    energy, and decreased ability to focus.
24
                    The claimant reported he is able to drive but daydreams while doing
25                  so and gets into accidents. He cannot pay bills but can count money;
                    however, he said he tends to lose money. He sometimes goes
26                  shopping with his mother. He likes to play baseball and be outdoors.
                    However, at the September 17, 2012, hearing, he said he has not
27                  played baseball since undergoing cervical spine surgery, although he
                    attended his son’s baseball games.
28
                                                       11
 1                  At the September 17, 2012, hearing, the claimant testified he stopped
                    using alcohol in July 2012. He stopped because he was experiencing
 2                  a lot of anger and getting into fights with people. He has not gotten
                    into a fight since stopping his alcohol use.                He used
 3                  methamphetamine 15 years ago and he explained that a positive test
                    for methamphetamine in 2010 was due to use of prescribed Ritalin.
 4                  He has not smoked marijuana for two weeks.

 5                  The claimant’s mother Patricia E. Garcia prepared several statements
                    on behalf of her son. She also reported that he is easily sidetracked,
 6                  has experienced many failed relationships, is unable to handle
                    money, is violent, and he has memory difficulty. She said he
 7                  struggles to perform simple tasks and requires reminders to attend
                    appointments and must carry around a book of reminders. She
 8                  confirmed he has difficulty understanding directions and cannot fill
                    out or read paperwork. She does these tasks for him. He has mood
 9                  swings and a neck problem, which causes numbness and pain in his
                    arms and hands.
10
                    On May 9, 2011, Mrs. Garcia prepared another statement in which
11                  she said the claimant was threatening and uncontrollable. She related
                    an incident at her home in which the claimant physically fought with
12                  his adult brother forcing her to obtain a restraining order against the
                    claimant. In early May 2011, the claimant returned to her home and
13                  was kicking and throwing things around in the garage and screaming
                    and yelling. She said the police had to Taser the claimant and he was
14                  transported to the hospital but released a few hours later. A few days
                    later, the claimant threatened to kill his step-father. Mrs. Garcia said
15                  when the claimant is in a manic state he talks fast, has violent
                    tendencies, and moves fast. The only time she has observed that the
16                  claimant is focused is when he or his son plays baseball.

17                  During his most recent hearing, the claimant testified that he could
                    not remember when his back pain had begun. He stated that the pain
18                  went down his legs. Although he initially testified that he could not
                    lift anything, he revealed that he could lift a coffee cup. He also
19                  stated that he could wash dishes, but not for long due to pain when
                    standing for long periods. He noted that he could sometimes lift a
20                  small trash can and place it in a larger trash can; that his girlfriend
                    would do the cooking; that he could not drive because he felt
21                  uncomfortable due to his medications; that he had not driven in 7
                    years; and that he had lost his license prior to that due to not paying
22                  child support. The clamant further testified that he felt ok standing
                    and walking for two to three hours but then he had to lay down. He
23                  stated that he would lay down twice a day and fall asleep for 3 to 4
                    hours; that he had problems sleeping at night and took medications
24                  to help sleep; that he had tried physical therapy recently, but it
                    resulted in too much pain. The claimant acknowledged that he had
25                  never tried aqua therapy, although it had recently been
                    recommended. He also testified that he thought he would miss work
26                  3 days a week.

27   (Tr. at 1452-53) (citations omitted).

28   ////
                                                       12
 1           The ALJ then went on to discuss at considerable length the medical evidence and opinion

 2   evidence of record before returning to the lay witness testimony of plaintiff’s “mother and

 3   girlfriend,” stating:

 4                    The undersigned has considered the statements of the claimant’s
                      mother and girlfriend in accordance with SSR 06-03p, including the
 5                    nature and extent of the relationship, whether the evidence is
                      consistent with other evidence, and any other factors that tend to
 6                    support or refute the evidence. The undersigned gives the claimant’s
                      mother and girlfriend less weight regarding their allegations that the
 7                    claimant has disabling limitations of memory and concentration, an
                      inability to perform even simple tasks, an inability to function in a
 8                    normal workday, and an inability to get along with others such that
                      he cannot work, as they are inconsistent with the medical evidence
 9                    of record as a whole as discussed above including the opinions made
                      by Dr. Goldberg and Dr. Franco demonstrating that the claimant had
10                    no more than moderate psychological limitations. Moreover, the
                      claimant has demonstrated an ability to perform a significant number
11                    of activities of daily living, including playing in a baseball league
                      and coaching his son in baseball, which shows that he is able to
12                    perform, at the least, simple tasks as well as get along with others.
                      Thus, the third-party statements are not consistent with the
13                    preponderance of the evidence in this case.
14   (Id. at 1469.)
15           In this regard, the ALJ provided two reasons for rejecting the lay witness testimony: their
16   alleged inconsistency with medical evidence and plaintiff’s activities of daily living. However,
17   “[a] lack of support from medical records is not a germane reason” for rejecting lay witness
18   testimony. Diedrich v. Berryhill, 874 F.3d 634, 640 (9th Cir. 2017); see also Bruce v. Astrue,
19   557 F.3d 1113, 1116 (9th Cir. 2009) (“Nor under our law could the ALJ discredit her lay
20   testimony as not supported by medical evidence in the record.”). Nor does the ALJ explain with
21   any specificity how the statements are “inconsistent with the medical evidence of record as a
22   whole[.]” (Tr. at 1469.) Moreover, as discussed in detail below, the ALJ’s reliance on plaintiff’s
23   activities of daily living was erroneous.
24           After a brief discussion of Global Assessment of Functioning scores, the ALJ returned to
25   the testimony of plaintiff and the lay witnesses, stating:
26                    After careful consideration of the evidence, the undersigned finds
                      that the claimant’s medically determinable impairments could
27                    reasonably be expected to cause the alleged symptoms; however, the
                      claimant’s, his mother’s, and his girlfriend’s statements concerning
28
                                                        13
 1                    the intensity persistence and limiting effects of these symptoms are
                      not entirely consistent with the medical evidence and other evidence
 2                    in the record for the reasons explained in this decision. Despite their
                      allegations, the claimant has demonstrated an ability to perform a
 3                    significant number of activities of daily living, including playing
                      baseball and coaching his son in baseball, which further
 4                    demonstrates that he is able to interact with others in a team-like
                      environment. In addition, the medical evidence of record as a whole
 5                    including the opinions made by medical consultants employed by the
                      state, demonstrates that the claimant is able to perform a reduced
 6                    range of light work with no more than moderate psychological
                      limitations. In sum, the above residual functional capacity
 7                    assessment is supported by the medical evidence of record as a
                      whole.
 8

 9   (Tr. at 1470.)

10          With respect to the ALJ’s reliance on plaintiff’s activities of daily living,

11                    [t]he critical differences between activities of daily living and
                      activities in a full-time job are that a person has more flexibility in
12                    scheduling the former than the latter, can get help from other persons
                      ... and is not held to a minimum standard of performance, as she
13                    would be by an employer. The failure to recognize these differences
                      is a recurrent, and deplorable, feature of opinions by administrative
14                    law judges in social security disability cases.
15   Bjornson v. Astrue, 671 F.3d 640, 647 (7th Cir. 2012). The Ninth Circuit “has repeatedly

16   asserted that the mere fact that a plaintiff has carried on certain daily activities, such as grocery

17   shopping, driving a car, or limited walking for exercise, does not in any way detract from her

18   credibility as to her overall disability. One does not need to be utterly incapacitated in order to be

19   disabled.” Vertigan v. Halter, 260 F.3d 1044, 1050 (9th Cir. 2001); see also Garrison, 759 F.3d at

20   1016 (“[I]mpairments that would unquestionably preclude work and all the pressures of a

21   workplace environment will often be consistent with doing more than merely resting in bed all

22   day.”). “Rather, a Social Security claimant’s activities of daily living may discredit her testimony

23   regarding symptoms only when either (1) the activities ‘meet the threshold for transferable work

24   skills’ or (2) the activities contradict her testimony.” Schultz v. Colvin, 32 F.Supp.3d 1047, 1059

25   (N.D. Cal. 2014) (quoting Vertigan, 260 F.3d at 1050).

26          Here, the ALJ made no effort to explain how plaintiff’s alleged activities of daily living

27   met the threshold for transferable work or contradicted plaintiff’s testimony. With respect to the

28   ALJ’s vague and conclusory reference to the medical evidence of record as a whole, “after a
                                                         14
 1   claimant produces objective medical evidence of an underlying impairment, an ALJ may not

 2   reject a claimant’s subjective complaints based solely on a lack of medical evidence to fully

 3   corroborate the alleged severity” of the symptoms. Burch v. Barnhart, 400 F.3d 676, 680 (9th

 4   Cir. 2005); see also Putz v. Astrue, 371 Fed. Appx. 801, 802-03 (9th Cir. 2010) (“Putz need not

 5   present objective medical evidence to demonstrate the severity of her fatigue.”); Lingenfelter, 504

 6   F.3d at 1036 (“the ALJ may not reject subjective symptom testimony . . . simply because there is

 7   no showing that the impairment can reasonably produce the degree of symptom alleged.”);

 8   Bunnell v. Sullivan, 947 F.2d 341, 347 (9th Cir. 1991) (“If an adjudicator could reject a claim for

 9   disability simply because a claimant fails to produce medical evidence supporting the severity of

10   the pain, there would be no reason for an adjudicator to consider anything other than medical

11   findings.”).

12          Accordingly, the ALJ failed to provide a clear and convincing reason for rejecting

13   plaintiff’s testimony and failed to provide a germane reason for rejecting the lay witness

14   testimony. Plaintiff, therefore, is also entitled to summary judgment on this claim.

15   III.   Step-Five Error

16          Plaintiff also challenges the ALJ’s finding at step five of the sequential evaluation. (Pl.’s

17   MSJ (ECF No. 19) at 31-32.) At step five of the sequential evaluation, “the Commissioner has

18   the burden ‘to identify specific jobs existing in substantial numbers in the national economy that a

19   claimant can perform despite his identified limitations.’” Zavalin v. Colvin, 778 F.3d 842, 845

20   (9th Cir. 2015) (quoting Johnson v. Shalala, 60 F.3d 1428, 1432 (9th Cir. 1995)) (alterations

21   omitted). The ALJ can meet her burden by either taking the testimony of a Vocational Expert

22   (“VE”) or by referring to the grids. See Lounsburry v. Barnhart, 468 F.3d 1111, 1114-15 (9th

23   Cir. 2006). Here, the ALJ relied on testimony from a VE. (Tr. at 1471.)

24          While an ALJ may pose a range of hypothetical questions to a VE based on alternate

25   interpretations of the evidence, the hypothetical question that ultimately serves as the basis for the

26   ALJ’s determination, i.e., the hypothetical question that is predicated on the ALJ’s final residual

27   functional capacity assessment, (“RFC”), must account for all of the limitations and restrictions of

28   the particular claimant. Bray, 554 F.3d at 1228. “If an ALJ’s hypothetical does not reflect all of
                                                       15
 1   the claimant’s limitations, then the expert’s testimony has no evidentiary value to support a

 2   finding that the claimant can perform jobs in the national economy.” Id. (citation and quotation

 3   marks omitted); see also Taylor v. Commissioner of Social Sec. Admin., 659 F.3d 1228, 1235

 4   (9th Cir. 2011) (“Because neither the hypothetical nor the answer properly set forth all of

 5   Taylor’s impairments, the vocational expert’s testimony cannot constitute substantial evidence to

 6   support the ALJ’s findings.”).

 7          Here, because of the ALJ’s errors with respect to the opinion of Nurse Practitioner

 8   McGlynn, plaintiff’s testimony, and the lay witness testimony, the ALJ’s questioning of the VE

 9   did not account for all of plaintiff’s limitations. Accordingly, plaintiff is also entitled to summary

10   judgment on the claim that the ALJ committed an error at step five of the sequential evaluation.

11                                             CONCLUSION

12          After having found error, “‘[t]he decision whether to remand a case for additional

13   evidence, or simply to award benefits[,] is within the discretion of the court.’” 8 Trevizo, 871 F.3d

14   at 682 (quoting Sprague v. Bowen, 812 F.2d 1226, 1232 (9th Cir. 1987)). A case may be

15   remanded under the “credit-as-true” rule for an award of benefits where:

16                  (1) the record has been fully developed and further administrative
                    proceedings would serve no useful purpose; (2) the ALJ has failed to
17                  provide legally sufficient reasons for rejecting evidence, whether
                    claimant testimony or medical opinion; and (3) if the improperly
18                  discredited evidence were credited as true, the ALJ would be
                    required to find the claimant disabled on remand.
19

20   Garrison, 759 F.3d at 1020.
21          Even where all the conditions for the “credit-as-true” rule are met, the court retains
22   “flexibility to remand for further proceedings when the record as a whole creates serious doubt as
23   to whether the claimant is, in fact, disabled within the meaning of the Social Security Act.” Id. at
24
     8
       Having found multiple errors in the ALJ’s decision that require remand for the payment of
25   benefits, the court need not reach plaintiff’s remaining claims of error. See Janovich v. Colvin,
26   No. 2:13-cv-0096 DAD, 2014 WL 4370673, at *7 (E.D. Cal. Sept. 2, 2014) (“In light of the
     analysis and conclusions set forth above, the court need not address plaintiff’s remaining claims
27   of error.”); Manning v. Colvin, No. CV 13-4853 DFM, 2014 WL 2002213, at *2 (C.D. Cal. May
     15, 2014) (“Because the Court finds that the decision of the ALJ must be reversed on the basis of
28   the stooping limitation, the Court need not address Plaintiff’s remaining contentions.”).
                                                        16
 1   1021; see also Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015) (“Unless the district court

 2   concludes that further administrative proceedings would serve no useful purpose, it may not

 3   remand with a direction to provide benefits.”); Treichler v. Commissioner of Social Sec. Admin.,

 4   775 F.3d 1090, 1105 (9th Cir. 2014) (“Where . . . an ALJ makes a legal error, but the record is

 5   uncertain and ambiguous, the proper approach is to remand the case to the agency.”).

 6          Here, it has been almost ten years since plaintiff first applied for benefits. The ALJ has

 7   issued erroneous decision, after erroneous decision, despite being given repeated opportunities to

 8   correct errors. Remanding for further proceedings yet again would seem to be both futile and

 9   unjust. See, e.g., Benecke v. Barnhart, 379 F.3d 587, 595 (9th Cir. 2004) (“Allowing the

10   Commissioner to decide the issue again would create an unfair ‘heads we win; tails, let’s play

11   again’ system of disability benefits adjudication.”); Moisa v. Barnhart, 367 F.3d 882, 887 (9th

12   Cir. 2004) (“The Commissioner, having lost this appeal, should not have another opportunity to

13   show that Moisa is not credible any more than Moisa, had he lost, should have an opportunity for

14   remand and further proceedings to establish his credibility.”).

15          More importantly, further administrative proceedings would serve no useful purpose as

16   the record contains ample evidence, testimony, and medical opinion evidence. The ALJ failed to

17   provide legally sufficient reasons for rejecting the opinion of Nurse Practitioner McGlynn,

18   plaintiff’s testimony, and the corresponding lay witness testimony. If the improperly discredited

19   evidence were credited as true the ALJ would be required to find plaintiff disabled on remand, as

20   evidenced by the VE’s testimony. (Tr. at 1531-34.) “Such a finding by the vocational expert is a

21   sufficient basis upon which to remand for determination of benefits.” Wechel v. Berryhill, 713

22   Fed. Appx. 559, 562 (9th Cir. 2017). Furthermore, the record as whole does not create serious

23   doubt as to whether plaintiff is disabled. See Moe v. Berryhill, 731 Fed. Appx. 588, 592 (9th Cir.

24   2018) (“Remand for immediate award of benefits is appropriate in this case because all three

25   factors of the credit-as-true rule are satisfied, leaving no ‘serious doubt’ as to Moe’s disability.”).

26          Accordingly, IT IS HEREBY ORDERED that:

27          1. Plaintiff’s motion for summary judgment (ECF No. 19) is granted;

28          2. Defendant’s cross-motion for summary judgment (ECF No. 22) is denied;
                                                        17
 1           3. The Commissioner’s decision is reversed;

 2           4. This matter is remanded for the payment of benefits; and

 3           5. The Clerk of the Court shall enter judgment for plaintiff and close this case.

 4   DATED: March 24, 2020                                  /s/ DEBORAH BARNES
                                                            UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21   DLB:6
     DB\orders\orders.soc sec\vieira0955.ord
22

23

24

25

26

27

28
                                                       18
